Offense aggravated assault, punishment twenty-five dollar fine.
Complaint is made on this appeal of the refusal of the court to submit several special charges requested by appellant. There is a paper in the transcript denominated Defendant's Objections to Court's General Charge, which is not verified by the court, and which contains only one general objection. In misdemeanor cases in order to have the question of a refusal of special charges reviewed, there must be an exception to the court's general charge calling the court's attention to the error and these matters must be presented by a proper bill of exception. The failure of the court to present the defensive theories of appellant should have been pointed out by exception and the entire matter presented by a proper bill of exception. Crispi v. State, 90 Tex.Crim. Rep.; Sharp v. State, 93 Tex. Crim. 542; Davenport v. State, 94 Tex.Crim. Rep.; Thomas v. State, 96 Tex.Crim. Rep..
Under these circumstances the record presents nothing for review except the sufficiency of the evidence and this we have carefully reviewed and believing the same sufficient, the judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.